Citation Nr: 0013467	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the back and hands, claimed as secondary to 
service-connected ulcerative colitis.

2.  Entitlement to an evaluation in excess of 30 percent for 
ulcerative colitis.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1974.

In a rating decision of December 1994, the Regional Office 
(RO) denied entitlement to service connection for arthritis 
of the back and fingers, claimed as secondary to service-
connected ulcerative colitis.  The veteran failed to perfect 
his appeal as to that issue, with the result that said denial 
of benefits has now become final.  Since the time of the 
December 1994 decision denying entitlement to service 
connection for arthritis of the back and fingers (hands), the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO continued its prior denial of 
benefits, and the current appeal ensued.

Based on various procedural documents contained in the 
veteran's claims folder, the Board of Veterans' Appeals 
(Board) is of the opinion that the issue of entitlement to an 
increased rating for ulcerative colitis has been perfected 
for appellate review.  Accordingly, it is listed as an issue 
before the Board on the title page of this decision.

Finally, during the course of a hearing before a member of 
the Board in February 2000, the veteran and his 
representative voiced arguments regarding his (the veteran's) 
entitlement to a total disability rating based upon 
individual unemployability.  Inasmuch as that issue has not 
been developed or certified for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for appropriate action.


REMAND

As noted above, the veteran testified at a hearing before the 
undersigned member of the Board in February 2000.  During the 
course of that hearing, the veteran's attorney submitted for 
consideration and inclusion in the veteran's claims folder a 
February 2000 statement from the veteran's private 
rheumatologist.  That statement was not previously of record, 
and had never been considered by the RO in the context of 
either a Statement or Supplemental Statement of the Case.  
The veteran's attorney, at the time of the aforementioned 
hearing, specifically stated that he did not wish to waive RO 
consideration of the rheumatologist's statement.

In that regard, VA regulations provide that a Supplemental 
Statement of the Case must be furnished to the appellant and 
his representative when additional pertinent evidence is 
received.  38 C.F.R. § 19.31 (1999).  Moreover, pursuant to 
the provisions of 38 C.F.R. § 20.1304(c) (1999), such 
evidence must be referred to the RO for review and the 
preparation of a Supplemental Statement of the Case unless 
such procedural right has been waived by the appellant or his 
representative, or unless the Board determines that the 
benefit to which the evidence relates may be allowed on 
appeal without such referral.  Here, there has been no such 
waiver.  Nor is it clear that the respective benefit(s) 
sought by the appellant may be allowed without referral to 
the RO for initial consideration.  Accordingly, the case is 
REMANDED to the RO for the following action:

The RO should readjudicate the issues of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
arthritis of the back and hands, and an 
increased evaluation for service-
connected ulcerative colitis, taking into 
consideration the transcript of the 
February 2000 hearing, and the statement 
of the veteran's private rheumatologist.  
The RO should additionally procure and 
review the veteran's Vocational 
Rehabilitation file with a view towards 
each of the issues currently on appeal.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should then be afforded.  Thereafter, the case 
(including the veteran's Vocational Rehabilitation file) 
should be returned to the Board for appellate review, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required by the appellant unless he is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




